DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	 
Response to Remarks
The Office Action has been made issued in response to amendment filed January 01, 2021. Claims 1-17 are pending.  

Allowable Subject Matter
Claims 1-17  are allowed.
The closest prior art of record is Zhoa et al (NPL titled: Deep Adaptive Log-Demons: Diffeomorphic Image Registration with Very Large Deformations). Zhao discloses a method for registration with a medical imaging system (method for capturing large and complex deformation in image registration of image in medical image database – see abstract and Fig.1 ), determining displacements of the registration of the scan data of the first set with the scan data of the second set (Diffeomorphic Log Demons Registration – see section 4, [p][001]), the displacements being determined by input of the first and second sets of the scan data to a deep machine-learned network having a diffeomorphic layer such that the displacements output by the deep machine-learned network are diffeomorphic (Diffeomorphic Log Demons Registration that uses CNN – see section 4.3); and generating an image of the patient from the displacements 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        February 18, 2021